Citation Nr: 1045925	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, denying entitlement to a TDIU.

Pursuant to the Veteran's February 2009 request for a hearing to 
be held before VARO personnel, hearings were scheduled for May 
and July 2009, both of which were cancelled by the Veteran.  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the rating for his service-connected chronic 
schizophrenia is 70 percent, and the rating for duodenal ulcer is 
10 percent; combining for an 70 percent overall evaluation 
effective from September 1, 1982.

2.  With full consideration of the Veteran's educational 
background and occupational experience, it is more likely than 
not that the Veteran's service-connected disabilities, 
particularly, schizophrenia, are of such severity as to preclude 
him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.18, 
4.19, 4.130 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As the Board is awarding the Veteran a full 
grant of the benefits being sought on appeal, any errors VA made 
with respect to VCAA notice are considered non-prejudicial.

Factual Background

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received in January 
2008.  At that time, the Veteran indicated that he had last been 
employed full time in 1977, and that he left his job due to 
service-connected schizophrenia.  The application reflects that 
the Veteran has a college education with no additional 
specialized training or education.  

The file contains a December 1977 statement from the Veteran's 
employer, acknowledging the Veteran's resignation from his 
position as a job interviewer.  A statement of March 1980 
indicates that the Veteran resigned in July 1977.  Also on file 
is a statement from the Veteran dated in January 1978 documenting 
that he was undergoing psychiatric treatment for which he was 
taking prescribed medications including Librium.  The Veteran 
explained that due to worsening of his nervous condition, he had 
to resign from his job because he could not relate to other 
people.  

By rating action of July 1970, service connection was established 
for duodenal ulcer disease and anxiety neurosis, effective from 
April 1969.  

The file also includes statements from three potential employers 
dated in March 1980 all to the effect that between June 1978 and 
December 1979, the Veteran was interviewed for several positions 
and was not hired because he appeared to be very nervous and had 
difficulty answering questions.  Additional statements dated in 
June and July 1980 from other potential employers indicated that 
the Veteran had not completed job applications, was notably 
nervous, and did not appear have the ability to accomplish the 
job for which he applied. 

Of record is a July 1980 private psychiatric report.  Mental 
status examination revealed that the Veteran had illogical 
thoughts, diminished memory, auditory hallucinations and affected 
judgment.  The psychiatrist summarized that the Veteran's illness 
was progressive and limited his ability to dedicate himself to 
any gainful employment, rendering him totally and permanently 
incapacitated for work.

A VA psychiatric examination report of December 1980 reflects 
that the Veteran's concentration and judgment were poor, 
attention span was short and frustration tolerance was low.  The 
overall level of disability was assessed as severe.  

More recent evidence includes a January 2005 VA examination of 
the stomach.  The Veteran described symptoms of epigastic pain, 
severe heart burn and reflux of acid content, occurring on a 
daily basis.  Active duodenal ulcer disease was diagnosed. 

A VA examination for mental disorders was also conducted in 
February 2005.  The Veteran's complaints included depression, 
irritability, anxiety and an inability to concentrate.  On 
examination, memory was described as intact and insight as fair.  
Diagnoses of schizophrenia and panic disorder without 
agoraphobia, in remission, were made.  The examiner opined that 
the Veteran's schizophrenia was producing moderate symptoms and 
interference with social and occupational functioning, but was 
not interfering in an industrial capacity or with the ability to 
function in an occupational environment.   

When evaluated in a March 2005 rating action, a 70 percent 
evaluation for schizophrenia was continued, as was a 10 percent 
evaluation for duodenal ulcer disease.  

The file contains a May 2006 statement to the effect that the 
Veteran began work at an equipment company in early April 2006, 
but that on his first day after an hour of working, he indicated 
that he could not continue due to his emotional condition.  

A VA examination for mental disorders was conducted in February 
2008.  The Veteran reported that he was intolerant and panicky in 
large groups of people and also complained of memory deficits and 
disorientation in unfamiliar places.  Testing revealed severely 
impaired immediate memory.  The examiner observed that the 
Veteran's cognitive impairment might be secondary to anxiety 
disorder with poor concentration.  Anxiety disorder; and residual 
type schizophrenia, in remission; were diagnosed.  The examiner 
opined that there was evidence of total occupational and social 
impairment due to mental disorder signs and symptoms.   

The file contains a private psychiatric report of July 2009.  The 
Veteran reported having symptoms of depression and anxiety.  On 
examination, memory was intact and there was no indication of 
deficit of intellect or cognitive faculties.  Dementia was 
diagnosed and additional diagnoses were deferred.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.  The 
psychiatrist indicated that evidence and records dated from 1990 
forward had been reviewed which had revealed diagnoses including: 
differentiated schizophrenia; mood disorder induced by alcohol; 
and dementia.  It was further observed that the Veteran had not 
worked since 1977 and that he could not return to any kind of 
work due to his disability picture.  

A VA psychiatric record dated in July 2009 indicated that the 
Veteran was anxious and that his concentration was poor.  
Diagnostic impressions included continuous alcohol dependence; 
chronic schizophrenia, by history; and mild cognitive deficit.  A 
GAF score of 50 was assigned.  




Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In 
determining whether the Veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities nor advancing age may 
be considered.  38 C.F.R. § 4.19 (2010).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that the 
Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service- 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective versus objective standard.  It was also determined 
that "unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 
27, 1991).

Here, the Veteran has two service-connected disabilities: (i) 
chronic schizophrenia rated as 70 percent disabling; and (ii) 
duodenal ulcer disease, rated as 10 percent disabling.  His 
combined rating has been 70 percent, effective from September 
1982.  See 38 C.F.R. § 4.25 (2010) (combined ratings table).  
Since he has a 70 percent rating for his chronic schizophrenia, 
and a combined rating of 70 percent, the Veteran's service-
connected disabilities meet the threshold minimum requirements 
for consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, 
without having to resort to the special extra-schedular 
provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As such, the determinative issue is whether he is unable to 
return to the workforce and obtain and maintain substantially 
gainful employment as a consequence of his service-connected 
disabilities - and, in particular, his schizophrenia.  See 38 
C.F.R. § 3.340 (indicating the circumstances in which 
occupational impairment is considered total and permanent in its 
scope).  The fact that a Veteran is unemployed is not enough.  
The question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or lack of work 
skills or advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

On this determinative issue, the medical and other evidence of 
record as a whole, indicates the Veteran's service-connected 
chronic schizophrenia is of such severity that it precludes him 
from engaging in all forms of substantially gainful employment.  
The Board also observes that with respect to service-connected 
duodenal ulcer, although this was shown to be productive of 
active symptomatology as noted in a 2005 examination report, this 
condition is not shown of such severity as to impact the 
Veteran's employability, nor does the Veteran so maintain.

The Veteran resigned from a long-standing position as a job 
interviewer in 1977.  Evidence from the Veteran and his employer 
reflect that the Veteran's resignation from his position was due 
to increasing symptomatology of his psychiatric disorder, 
requiring daily medication.  

As is shown by several statements from potential employers dated 
in 1980, it appears that the Veteran attempted to obtain 
employment in 1978 and 1979, but received no offers for reasons 
including his nervous demeanor, inability to relate well with the 
interviewers, and lack of clarity in his application and 
responses.  VA and private psychiatric evaluation reports dated 
in 1980 reflect that the Veteran had illogical thoughts, 
diminished memory, auditory hallucinations, affected judgment, 
and a short attention span.  The Veteran's psychiatric impairment 
was described by VA as severe and a private psychiatrist opined 
that the Veteran's illness was progressive and limited his 
ability to dedicate himself to any gainful employment, rendering 
him totally and permanently incapacitated for work, even as of 
1980.

Subsequent evidence reflected that the Veteran's condition did 
not render him unemployable, as was determined upon VA 
examination of 2005.  The record contains documentation that the 
Veteran obtained a job in April 2006, but was unable to complete 
even a full day on the job secondary to his psychiatric 
condition.  

However, the most recent evidence on file reflects that when 
evaluated by VA in 2008, anxiety disorder; and residual type 
schizophrenia, in remission; were diagnosed, and the examiner 
opined that there was evidence of total occupational and social 
impairment due to mental disorder signs and symptoms.  Similarly, 
when evaluated by a private psychiatrist in July 2009, a GAF 
score of 45 was assigned and it was observed that the Veteran had 
not worked since 1977 and that he could not return to any kind of 
work.  When seen by VA in July 2009, diagnoses included 
continuous alcohol dependence; chronic schizophrenia, by history; 
and mild cognitive deficit.  A GAF score of 50 was assigned.  
Notably, a GAF score within the range of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DSM- IV at 46-47.

As an initial matter the Board points out that the currently 
assigned 70 percent evaluation which is in effect for 
schizophrenia, in and of itself, is reflective of occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2010).  Several of the aforementioned enumerated 
criteria have been mentioned in clinical records as 
manifestations associated with the Veteran's schizophrenia 
including: impaired judgment and thinking, panic in groups of 
people, and difficulty in adapting to stressful circumstances, 
including work or a worklike setting; all of which significantly 
impair his employability.  

While it appears that the Veteran now has several co-existing 
diagnoses in addition to schizophrenia, which may include alcohol 
dependence, and dementia/cognitive deficit, there is no 
indication that symptoms of these conditions exist entirely 
independently from the service-connected schizophrenia.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot 
distinguish by competent medical opinion the extent of symptoms 
that are attributable to service-related causes from those that 
are not, VA effectively must presume that all symptoms in 
question are related to service, i.e., part and parcel of the 
service-connected disability).  See also Howell v. Nicholson, 19 
Vet. App. 535, 540 (2006).  Evidence reflects that these 
intertwined conditions in combination currently render the 
Veteran unemployable, as is supported by the both the conclusion 
of the VA examiner in 2008 and a private psychiatrist in 2009.  

The Board could remand this case for another opinion that 
reconciles all of the medical information and opinions on file; 
however, the record as it stands implicates the Veteran's 
service-connected disabilities, specifically schizophrenia, as 
the root of his unemployability.  In this regard, both the 
currently assigned 70 percent evaluation and the GAF scores 
assigned during the appeal period are indicative of occupational 
impairment with deficiencies in most areas.  It is clear that at 
minimum, the service connected schizophrenia is a significant 
factor which negatively impacts the Veteran's employability, by 
virtue of symptomatology including impaired judgment, difficulty 
in adapting to stressful circumstances including work or a 
worklike setting, and an inability to establish and maintain 
effective relationships.  Therefore, the Board concludes that 
remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) (noting that, because it is not permissible 
for VA to undertake additional development to obtain evidence 
against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably construed 
as obtaining additional evidence for that purpose.)

The Board concludes that affording this Veteran the benefit of 
the doubt, entitlement to a total disability rating based on 
individual unemployability is warranted at this time.  The 
evidence of record in this case supports the Veteran's 
contentions that his service-connected schizophrenia is of such 
severity as to preclude his participation substantially gainful 
employment, in light of his education and experience.  The 
limitations caused by schizophrenia, strongly suggest, with 
consideration of the doctrine of reasonable doubt, that the 
Veteran is incapable of performing the physical and mental acts 
required and the demands of regular and sustained employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, resolving all reasonable doubt in his favor, the 
Board finds that the Veteran's service connected disorders, 
particularly schizophrenia, are of such severity as to render him 
unable to obtain or maintain substantially gainful employment.  
Hence, a TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

A total disability evaluation based on individual unemployability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


